DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an anisotropic conductive polymer sphere classified in Y10T428/2991.
II. Claim 8, drawn to An X-ray unit, classified in G21H.
III. Claims 9, drawn to an inkjet cartridge, classified in B41J2/17559.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as being usable together.  Group I sets forth anisotropic conductive polymer spheres having a polymeric core and either a down-converting material layer (claim 1) or an up-converting material layer (claim 5).  The invention of Group II is directed to an X-ray unit that causes down-converting particles of ACA spheres to radiate at selected wavelengths.  The down converting .  
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as being usable together.  The polymer spheres of Group I are not required in the curable adhesive used in the inkjet cartridge of Group III.  As well as, the polymer spheres of Group I is not required to comprise any of the components in the curable adhesive composition used in the inkjet cartridge of Group III.  
Inventions Group II and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not required to be used together and have different modes of operation and/or effects (one is an X-ray unit and the other an inkjet cartridge).  The x-ray unit of Group II is not required in the inkjet cartridge or vice versa.  .
During a telephone conversation with Derek Mason on 9/7/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art fails to expressly teach and/or render obvious an anisotropic conductive polymer particle  comprising a polymeric core having at least a portion of an outer surface of the sphere coated with at least one down converting material that responds to x-ray photons (claim 1) or having a least a portion of the outer surface of the sphere coated with at least one up-converting material that responds to near infrared photons.  The closest prior art would be to Fathi et al (10,283,478); however, said reference is not available as useable prior art based on the later effective filing date of the reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

This application is in condition for allowance except for the presence of claims 8-23 directed to an invention non-elected with traverse in the reply filed on 9/7/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion

This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims 8-23 withdrawn with traverse in a telephone call on 9/7/2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc